 1

 2                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 3                                   AT SEATTLE
 4
      SECURITIES AND EXCHANGE
 5    COMMISSION,

 6                           Plaintiff,

           v.                                          C17-1809 TSZ
 7

      DONALD E. MacCORD, JR.;                          MINUTE ORDER
 8
      SHANNON D. DOYLE; AND DIGI
 9    OUTDOOR MEDIA, INC.,

10                           Defendants.

11        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
12
          (1)    The deadline by which a notice of appearance should have been filed by an
13 attorney representing defendant Donald E. MacCord, Jr. having expired, see Minute
   Order (docket no. 41), and no such notice of appearance having been filed, defendant
14 MacCord is hereby deemed as proceeding pro se in this action.

15        (2)    Pursuant to the Joint Status Report, docket no. 46, filed by plaintiff
   Securities and Exchange Commission and defendants Shannon D. Doyle and Digi
16 Outdoor Media, Inc., the stay imposed by the Minute Order entered March 5, 2018,
   docket no. 23, shall remain in full force and effect. The parties shall file another Joint
17 Status Report on or before February 14, 2020. A draft of such Joint Status Report shall
   be mailed to defendant MacCord at least two weeks before the deadline for submission.
18
          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
   record and to defendant pro se Donald E. MacCord, Jr., Register Number 48702-086, at
19
   Montgomery Federal Prison Camp, Maxwell Air Force Base, Montgomery, AL 36112.
20         Dated this 10th day of October, 2019.
21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk
     MINUTE ORDER - 1
